Order, Supreme Court, New York County, entered November 26, 1976, unanimously modified, in the exercise of discretion, to strike the words "for a preliminary injunction” from the first decretal paragraph thereof, and otherwise affirmed. Respondents shall recover of appellants $40 costs and disbursements of this appeal. The stricken words were obviously left in the order by inadvertence when all other references to injunctive relief were stricken out. The relief granted: attachment, depositions in aid thereof, provision for a bond—are all clearly supported by the averments in the papers indicating entitlement to this relief. The examinations will proceed on dates to be agreed upon within 10 days of service of the order entered hereon. Concur— Lupiano, J. P., Silverman, Evans and Markewich, JJ.